Order entered November 28, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00957-CV

                         KENNETH LEO BUHOLTZ, Appellant

                                             V.

                  GREGG GIBBS AND CHARLES PHILIPS, Appellees

                     On Appeal from the County Court at Law No. 4
                                 Collin County, Texas
                         Trial Court Cause No. 004-01275-2016

                                         ORDER
       Before the Court is appellant’s November 26, 2018 motion for extension of time to file

amended brief. We GRANT the motion and ORDER the brief be filed no later than December

31, 2018.


                                                    /s/   DAVID EVANS
                                                          JUSTICE